Stacy, J.,
after stating the case: The promise and offer of O. L. Bevill, under the facts of the instant case, to pay his nephew the sum of $10,000, if he would wholly abstain from the use of intoxicating liquors and devote his entire time and attention to his business for a period of five years, accepted and carried out, as it wa^, by the defendant, constituted a valid and enforceable contract. Homer v. Sidway, 124 N. Y., 538; 12 L. R. A., 463; Clark on Contracts (2 ed.), 114. In Talbott v. Stemmon's Executor, 89 Ky., 222; 5 L. R. A., 856, it was held: “The *315abandonment of tbe use of tobacco by one party during the life of another is a sufficient consideration for a promise by the latter to pay the former an agreed sum of money.” See, also, Anson’s Law of Contract, p. 100. Abstinence from the use of intoxicating liquors was held to furnish a good consideration for a promissory note in Lindell v. Rokes, 60 Mo., 249. In the case at bar there was evidence to the effect that Scott’s soberness and abstinence from the use of liquor in any form was worth to Bevill, in his business, the sum of $10,000 a year.
It will be observed that Bevill also profited to the extent of $1,500 and more by the change subsequently made in the contract. The single point presented for our consideration is whether a valid parol trust was created when Bevill, in lieu of paying the sum of $10,000 at the expiration of five years, agreed to purchase and to hold for Scott the best home in the city of Fayetteville, the same to be selected by the defendant and his wife. The facts are not in dispute. The change in the contract was agreed to by both parties. The plaintiff contends, however, that the contract, relating as it does to real estate, cannot be enforced, because, and only because, it is not in writing. Defendant counters by saying that his equity does not rest upon the idea of the specific performance of an oral agreement, but rather upon the idea of enforcing the execution of a trust; the relation of the parties being that of trustee and cestui que trust. Cloninger v. Summit, 55 N. C., 513. What actually took place was the full equivalent of, and really amounted to, a purchase of the property by Bevill with Scott’s money, for Scott agreed to release Bevill from the payment of the sum of $10,000, and upon this promise, Bevill purchased the house and lot and took title in his own name. “It is not necessary that the consideration, which moves from the cestui que trust, should be money; it may consist of anything of value; and a trust will be decreed in favor of him who is the source of the consideration, whether it be lands, goods, money, securities, or credit.” Bispham’s Equity (9 ed.), p. 151; Blodgett v. Hildreth, 103 Mass., 484.
In application of this principle, the language of Pearson, J., in Hargrave v. King, 40 N. C., 436, would seem to be quite pertinent and entirely appropriate here: “It is well settled that if one agrees, by parol, to buy land for another, and he does buy the land and pay for it with the money of his principal, but takes the deed in his own name, equity will enforce the agreement, hold him to be a trustee, and compel him to make title to the principal; for the statute which requires all contracts ‘to sell or convey land’ to be in writing has no application.”
We think the judgment in favor of the present defendant is fully supported by the decisions of this Court in Lefkowitz v. Silver, 182 N. C., 339; Ballard v. Boyette, 171 N. C., 24; Lutz v. Hoyle, 167 N. C., 632; Brogden v. Gibson, 165 N. C., 16; Anderson v. Harrington, 163 *316N. C., 140; Avery v. Stewart, 136 N. C., 426; Sykes v. Boone, 132 N. C., 199, and Wood v. Cherry, 73 N. C., 110.
It would seem to be unnecessary, and, indeed, a work of supererogation, to repeat here wbat has been said in these cases. There is no error appearing on the record, and this will be certified to the Superior Court.
Affirmed.